DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  On line 3, the term “are” should be deleted in order to be grammatically correct.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: On line 4, the phrase “the needle guide” should be amended to recite “the one or more needle guides” to match the language introduced in claim 1. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: On line 5, the phrase “at least the portion of the one or more pliable tissue receiver slots” refers back to lines 40-41 of claim 1 that recite “at least a portion of the one or more pliable tissue receiver slots”. To ensure that the language used throughout the claims is consistent, lines 40-41 of claim 1 should be amended to recite “at least [[a]] one portion of the one or more pliable tissue receiver slots” and line 5 of claim 25 should be amended to recite “the at least [[a]] one portion of the one or more pliable tissue receiver slots”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 10, 13, 14 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Re claim 1: Claim 1 has been amended to recite “wherein the at least one outer surface defining the exterior portion of the outer shaft is a cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots” (see lines 17-19) where the “intermediate point” is the location of the “proximal end” one or more pliable tissue receiver slots (see lines 7-9). The limitation recited on lines 17-19 constitutes new matter because it is not supported in the original disclosure. As seen in Fig 1 (for example), the outer shaft only has a “cylindrical surface” proximal to the intermediate point; the surface of the outer shaft “that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receive slots” is only semi-cylindrical. Claims 5, 6, 10, 13, 14 and 17-25 are rejected due to their dependence on claim 1.
Claims 1, 5, 6, 10, 13, 14 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Re claim 1: Claim 1 has been amended to recite “wherein the at least one outer surface defining the exterior portion of the outer shaft is a cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots” (see lines 17-19) where the “intermediate point” is the location of the “proximal end” one or more pliable tissue receiver slots (see lines 7-9). As seen in Fig 1 (for example), the surface of the outer shaft “that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receive slots” is only semi-cylindrical due to the presence of the one or more pliable tissue receiver slots extending through the outer shaft. The disclosure does not describe how the at least one outer surface defining the exterior portion of the outer shaft can be “a cylindrical surface that extends at least from the intermediate point to the distal end of the each of the one or more pliable tissue receiver slots” when the one or more pliable tissue receiver slots themselves “extend from a distal end at the distal end of the outer shaft to a proximal end at an intermediate point between the proximal end of the outer shaft and the distal end of the outer shaft” as claimed,; nor does such a claimed structural configuration seem possible. Claims 5, 6, 10, 13, 14 and 17-25 are rejected due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10, 13, 14 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Lines 9-17 have been amended to recite “each of the one or more pliable tissue receiver slots extending along a slot longitudinal axis that is parallel to the longitudinal axis of the outer shaft, and each of the one or more pliable tissue receiver slots being at least partially defined by first and second lateral edges that each extend parallel to and laterally offset from the slot longitudinal axis, and a semi-circular top edge extends from a proximal end of the first lateral edge to a proximal end of the second lateral edge, and wherein for each of the one or more pliable tissue receiver slots, a length distance from the proximal end to the distal end of the pliable tissue receiver slot is greater than a width distance between the first and second lateral edges”. 
Due to the language of this limitation, it is unclear if, when there are multiple pliable tissue receiver slots, they must all extend along the same “slot longitudinal axis” and be defined by the same “first and second lateral edges” or they each extend along their own “slot longitudinal axis” and are each defined by their own “first and second lateral edges”. For the sake of examination, this limitation is interpreted such that, when there are multiple pliable tissue receiver slots, they each extend along their own “slot longitudinal axis” and are defined by their own “first and second lateral edges”. 
Due to the language of this limitation, it is unclear whether each of the one or more pliable tissue receiver slots is intended to be “at least partially defined by”  “a semi-circular top edge” or if “a semi-circular top edge” is simply present. Additionally, it is unclear if, when there are multiple pliable tissue receiver slots, they all share the “semi-circular top edge” or each have their own “semi-circular top edge”. For the sake of examination, this limitation is interpreted as each of the one or more pliable tissue receiver slots being “at least partially defined” by its own “semi-circular top edge”. 
Due to the language of this limitation, it is unclear that if there are multiple pliable tissue receiver slots, each with their own proximal end, distal end, first lateral edge and second lateral edge, which slot is being referred to in the phrase “a length distance from the proximal end to the distal end of the pliable tissue receiver slot is greater than a width distance between the first and second lateral edges”. For the sake of examination, this limitation is interpreted as each “length distance” and each “width distance” referring to that of its slot.
Additionally, the phrase “the proximal end” on line 15 lacks proper antecedent basis since the claim has earlier introduced by “a proximal end” of the outer shaft and “a proximal end” of each of the one or more pliable tissue receiver slots. For the sake of examination, the “proximal end” of line 15 is interpreted as being that of the respective slot.
Accordingly, it is suggested to amend lines 9-17 to recite  “each of the one or more pliable tissue receiver slots extending along a respective slot longitudinal axis that is parallel to the longitudinal axis of the outer shaft, and each of the one or more pliable tissue receiver slots being at least partially defined by respective first and second lateral edges that each extend parallel to and laterally offset from the respective slot longitudinal axis[[,]] and at least partially defined by a respective semi-circular top edge that extends from a proximal end of the respective first lateral edge to a proximal end of the respective second lateral edge, and wherein for each of the one or more pliable tissue receiver slots, a length distance from the respective proximal end of the pliable tissue receiver slot to the respective distal end of the pliable tissue receiver slot is greater than a width distance between the respective first and second lateral edges”. Claims 5, 6, 10, 13, 14 and 17-25 are rejected due to their dependence on claim 1.
Re claim 1: Lines 17-19 have been amended to recite “wherein the at least one outer surface defining the exterior portion of the outer shaft is a cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots”. However, as set forth in the 112(a) rejections above, such a claimed structural configuration does not seem possible. Therefore, it is unclear as to how this limitation is intended to be interpreted. For the sake of examination, this limitation is interpreted as reciting “wherein the at least one outer surface defining the exterior portion of the outer shaft is a semi-cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots” since this interpretation is supported by the original disclosure (see Fig 1, for example). Accordingly, it is suggested to amend lines 17-19 in this manner. Claims 5, 6, 10, 13, 14 and 17-25 are rejected due to their dependence on claim 1. 
Re claims 10 and 13: Each of claims 10 and 13 recite the phrase “the longitudinal axis”. Since claim 1 has been amended to introduce both “a longitudinal axis” belonging to the outer shaft and “a slot longitudinal axis” belonging to each of the one or more pliable tissue receiver slots, it is unclear as to which “longitudinal axis” that each of claims 10 and 13 is referring to. For the sake of examination, each of claims 10 and 13 are interpreted as referring to the longitudinal axis of the outer shaft. Accordingly, it is suggested to amend each of claims 10 and 13 to recite “the longitudinal axis of the outer shaft”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 13, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (PG PUB 2011/0166509).
Re claim 1, Gross discloses a needle assembly (the entire assembly seen in Fig 4A-4D; it is noted that all reference characters cited below refer to Fig 4B unless otherwise noted) for pleural space insufflation (it is noted that the italicized text constitutes functional language and the needle assembly only must be capable of performing the recited function; since the needle assembly is disclosed as injecting a substance (see Para 127), this limitation is met), comprising: an outer shaft 90 extending along a longitudinal axis (labeled in annotated Fig A below) from a proximal end (to the right in Fig 4A-4D) to a distal end (to the left in Fig 4A-4D), wherein the outer shaft is at least partially defined by at least one outer surface defining an exterior portion of the outer shaft (as seen in Fig 4A-4D, the “at least one outer surface” and the “exterior portion” of the outer shaft include handles 72 extending directly therefrom) and at least one interior surface defining an interior portion of the outer shaft (not shown but described in Para 123 as a “lumen” in which the standard syringe 76 is insert), the interior portion of the outer shaft extending to the distal end of the outer shaft such that the distal end of the outer shaft is open (as seen in Fig 4A), wherein one or more pliable tissue receiver slots (seen but not labeled in Fig 4A-4D, the lateral edges and semi-circular top edge of the slot extending out of the page is labeled in annotated Fig A below) are defined in the outer shaft (as seen in Fig A below), and each of the one or more pliable tissue receiver slots extends from a distal end (to the left in Fig 4A-4D and Fig A below, where surfaces 70 are formed) at the distal end of the outer shaft (as seen in Fig 4A-4D and Fig A below) to a proximal end (to the left in Fig 4A-4D and Fig A below) at an intermediate point (labeled in annotated Fig A below) between the proximal end of the outer shaft and the distal end of the outer shaft (as seen in Fig A below) , each of the one or more pliable tissue receiver slots extending along a slot longitudinal axis that is parallel to the longitudinal axis of the outer shaft (as seen in annotated Fig A below, the slot longitudinal axis is parallel to the longitudinal axis), and each of the one or more pliable tissue receiver slots being at least partially defined by first and second lateral edges (labeled in annotated Fig A below) that each extend parallel to and laterally offset from the slot longitudinal axis (as seen in Fig 4A-4D and Fig A below) , and a semi-circular top edge (labeled in annotated Fig A below) extends from a proximal end of the first lateral edge to a proximal end of the second lateral edge (as seen in annotated Fig A below), and wherein for each of the one or more pliable tissue receiver slots, a length distance from the proximal end to the distal end of the pliable tissue receiver slot is greater than a width distance between the first and second lateral edges (as seen in Fig 4A-4D and Fig A below), and wherein the at least one outer surface defining the exterior portion of the outer shaft is a semi-cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots (as seen in Fig 4A-4D and Fig A below); one or more needle guides (barrel 84 or the interior surface of the outer shaft 90) disposed within the interior portion of the outer shaft (as seen in Fig 4A-4D and in view of Para 123; it is noted that the barrel 84 is considered a “needle guide” because it guides the longitudinal movement of the needle 78 within the outer shaft and the interior surface of the outer shaft is considered a “needle guide” because it guides the longitudinal movement of the barrel 84 itself); a fluid seal 82  (as seen in Fig 4C; it is noted that plunger 82 causes a fluid seal with barrel 84) in the outer shaft, the fluid seal disposed proximal to the one or more pliable tissue receiver slots (as seen in Fig 4C, the barrel 84 is entirely within the proximal portion 92 of the outer shaft and, therefore, the fluid seal 82 within barrel 84 is both in the outer shaft and proximal to the slots); and a needle 78 that extends along a needle axis from a proximal end to a distal end (as seen in Fig 4A-4D wherein the proximal end is to the right and the distal end is to the left), wherein the needle is displaceable along the needle axis between a retracted position (as seen in Fig 4B, Para 125) and an engaged position (as seen in Fig 4C,4D, Para 126,127), the needle comprising: a needle tip (to the left in Fig 4A-4D) disposed at the distal end of the needle (as seen in Fig 4A-4D); one or more channels disposed within an interior portion of the needle (inherent in view of Para 127 that sets forth that substance is administered through the needle); and a fluid communication hole (inherently at the proximal end needle in view of Para 127 that sets forth that substance is administered to the needle from the barrel) formed in a portion of the needle proximal to the needle tip (as seen I Fig 4A-4D, the proximal end of the needle is proximal to the needle tip at the distal end of the needle), the fluid communication hole being in fluid communication with at least one of the one or more channels disposed within the interior portion of the needle (inherent in view of Para 127 that sets forth that substance is administered to the needle from the barrel), wherein in the retracted position, the needle tip is disposed within the interior portion of the outer shaft a first distance from the distal end of the outer shaft (as seen in Fig 4B), and in the engaged position, the needle tip is disposed within the interior portion of the outer shaft a second distance from the distal end of the outer shaft (as seen in Fig 4C,4D), wherein the first distance is greater than the second distance (as seen in comparison of Fig 4B to Fig 4C,4D and Para 126), and wherein when the needle is in the engaged position, the needle tip is disposed (a) proximal to the distal end of each of the one or more pliable tissue receiver slots and (b) distal to the proximal end of each of the one or more pliable tissue receiver slots such that the needle tip is configured to penetrate a portion of tissue that is disposed within at least a portion of the one or more pliable tissue receiver slots (as seen in Fig 4C,4D).

    PNG
    media_image1.png
    685
    863
    media_image1.png
    Greyscale

Re claim 10, Gross discloses that the needle axis is coaxially aligned with the longitudinal axis (as seen in Fig 4A and in view of Para 123 that discloses that the syringe 76 upon which needle 78 is mounted slides within a lumen of the outer shaft).
Re claim 13, Gross discloses that the one or more pliable tissue receiver slots include a first pliable tissue receiver slot and a second pliable tissue Page 3 of 9PATENTLSI-PAT-0085.03 US DIVreceiver slot are defined in the outer shaft (as seen in Fig 4A, there are two pliable tissue receiver slots), and the first pliable tissue receiver slot and the second pliable tissue receiver slot are symmetrically formed about the longitudinal axis (as seen in Fig 4A).  
Re claim 21, Gross discloses that when the needle is in the engaged position, a proximal portion of the needle is configured to be coupled to a vacuum source such that the one or more channels allow fluid to be withdrawn through the fluid communication hole from an area adjacent to the fluid communication hole (it is noted that the italicized text constitutes functional language and, therefore, “a vacuum source” is not a part of the claimed invention; this limitation is met in view of Para 123 and Fig 4A-4D that show the needle coupled to a syringe having a plunger, which is well known in the art to be capable of providing positive pressure to deliver a substance or negative pressure to remove a substance).  
Re claim 22, Gross discloses that when the needle is in the engaged position, a proximal portion of the needle is configured to be coupled to a fluid Page 4 of 9PATENTLSI-PAT-0085.03 US DIVsource such that the one or more channels allow fluid from the fluid source to be supplied through the fluid communication hole to an area adjacent to the fluid communication hole (it is noted that the italicized text constitutes functional language and, therefore, “a fluid source” is not a part of the claimed invention; this limitation is met in view of Para 123 and Fig 4A-4D that show the needle coupled to a syringe having a plunger, which is well known in the art to be capable of providing positive pressure to deliver a substance or negative pressure to remove a substance).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gross et al. (PG PUB 2011/0166509).
Re claim 18, Gross discloses that the at least one interior surface defining the interior portion of the outer shaft has a cross-sectional shape of a first circle having a first diameter (Para 123 discloses that the outer shaft receives a “standard syringe” and “standard syringes” are well known in the art to be circular in shape1), and wherein a lateral surface of the needle has a cross-sectional shape of a second circle having a second diameter (Para 125 discloses that the needle is a “syringe needle” and “syringe needles” are well known in the art to be circular in shape1) that is less than the first diameter (as seen in Fig 4A).
Alternatively, it would have been an obvious matter of design choice to provide the needle with a circular cross-sectional shape and the at least one interior surface with a circular cross-sectional shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 20, Gross discloses that the lateral surface of the needle extends proximally from a first needle point proximal to the needle tip (as seen in Fig 4D) to a second needle point at or distal to the proximal end of the needle (a second needle point exists at the proximal end of the needle in view of Para 127 that sets forth that the barrel is in fluid communication with the needle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (PG PUB 20011/0166509) in view of Roehr (US Pat 2,728,341).
Re claim 5, Gross disclose all the claimed features but do not explicitly disclose that the outer shaft comprises a material which is viewable by ultrasound. Roehr, however, teaches forming an outer shaft 10 (Fig 3; comparable to the outer shaft of Gross as it retains a fluid source and needle therein) out of aluminum (which is known in the art to be viewable by ultrasound; see Col 21, Lines 30-34 of US Pat 5,588,432 to Crowley, for example, which is cited solely as a teaching reference) since aluminum is light and inexpensive (Col 2, Lines 21-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the outer shaft with aluminum (a material known in the art to be viewable by ultrasound), as taught by Roehr, for the purpose of providing a light and inexpensive outer shaft (Col 2, Lines 21-27).
Re claim 6, Gross disclose all the claimed features but do not explicitly disclose that the outer shaft comprises a radiopaque material. Roehr, however, teaches forming an outer shaft 10 (Fig 3; comparable to the outer shaft of Gross as it retains a fluid source and needle therein) out of aluminum (which is known in the art to be radiopaque; see Col 15, Lines 19-22 of US Pat 6,471,688 to Harper et al., for example, which is cited solely as a teaching reference) since aluminum is light and inexpensive (Col 2, Lines 21-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the outer shaft with aluminum (a material known in the art to be radiopaque), as taught by Roehr, for the purpose of providing a light and inexpensive outer shaft (Col 2, Lines 21-27).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (PG PUB 2011/0166509) in view of Tsals et al. (PG PUB 2013/0006189).
Re claim 19, Gross discloses that the at least one interior surface defining the interior portion of the outer shaft forms the needle guide (as seen in the rejection of claim 1 above), but Gross does not disclose that the second diameter (of the needle) is dimensioned such that one or more portions of the lateral surface of the needle contact the at least one interior surface defining the interior portion of the outer shaft such that the at least one interior surface defining the interior portion of the outer shaft is the needle guide. Tsals, however, teach providing an outer shaft 720+754 (Fig 8B) with an interior surface defining an interior portion (the distal wall of 754, as seen in Fig 8B and labeled in annotated Fig C below) having a first diameter (inherent; as seen in Fig 8B) and a needle 716 (Fig 8B) with a lateral surface (the outer surface thereof, as seen in Fig 8B) having a second diameter (inherent; as seen in Fig 8B) such that one or more portions of the lateral surface contact the interior surface defining the interior portion (as seen in Fig 8B) such that the interior surface defining the interior portion of the outer shaft is a needle guide (Para 85, “central guide”) for supporting and aligning the needle and the syringe it is attached to (Para 85) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the needle guide with a diameter that contacts the lateral surface of the needle, as taught by Tsals, for the purpose of supporting and aligning the needle and the syringe that it is attached to (Para 85).

    PNG
    media_image2.png
    344
    874
    media_image2.png
    Greyscale


Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Gross et al. (PG PUB 2011/0166509) or, alternatively, unpatentable over Gross et al. (PG PUB 2011/0166509) in view of Sadowski et al. (US Pat 8,758,299).
Re claim 23, Gross discloses that a surface extends between the at least one outer surface of the outer shaft and the at least one interior surface of the outer shaft at the distal end of the outer shaft (as seen in Fig 4A), but does not explicitly disclose that this surface is annular such that no sharp surfaces are disposed at the distal end of the outer shaft.
However, it would have been an obvious matter of design choice to provide distal end surface such that it is annular and has no sharp surfaces since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Alternatively, Sadowski teaches a needle assembly (as seen in Fig 1,2) comprising an outer shaft 12+20 (Fig 2) having pliable tissue receiving slots 68 (Fig 1) and an annular surface 66 (“all walls can be rounded”, Col 5, Lines 10-16) extending between an outer surface 67 (Fig 1) of the outer shaft and an inner surface 69 (Fig 1) of the outer shaft at a distal end of the shaft (Col 4, Line 58 – Col 5, Line 16) so that no sharp surfaces are disposed at the distal end of the outer shaft (“all walls can be rounded”, Col 5, Lines 10-16) for the purpose of properly positioning the assembly on the skin of the patient without causing discomfort (Col 5, Lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the distal end surface such that it is annular with no sharp surfaces, as taught by Sadowski, for the purpose of properly positioning the assembly on the skin of the patient without causing discomfort (Col 5, Lines 1-5).

Claims 1, 14, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation Gross et al. (PG PUB 2011/0166509) in view of Racz (PG PUB 2008/0312611).
Re claim 1, Gross discloses a needle assembly (the entire assembly seen in Fig 4A-4D; it is noted that all reference characters cited below refer to Fig 4B unless otherwise noted) for pleural space insufflation (it is noted that the italicized text constitutes functional language and the needle assembly only must be capable of performing the recited function; since the needle assembly is disclosed as injecting a substance (see Para 127), this limitation is met), comprising: an outer shaft 90 extending along a longitudinal axis (labeled in annotated Fig A above) from a proximal end (to the right in Fig 4A-4D) to a distal end (to the left in Fig 4A-4D), wherein the outer shaft is at least partially defined by at least one outer surface defining an exterior portion of the outer shaft (as seen in Fig 4A-4D, the “at least one outer surface” and the “exterior portion” of the outer shaft include handles 72 extending directly therefrom) and at least one interior surface defining an interior portion of the outer shaft (not shown but described in Para 123 as a “lumen” in which the standard syringe 76 is insert), the interior portion of the outer shaft extending to the distal end of the outer shaft such that the distal end of the outer shaft is open (as seen in Fig 4A), wherein one or more pliable tissue receiver slots (seen but not labeled in Fig 4A-4D, the lateral edges and semi-circular top edge of the slot extending out of the page is labeled in annotated Fig A above) are defined in the outer shaft (as seen in Fig A above), and each of the one or more pliable tissue receiver slots extends from a distal end (to the left in Fig 4A-4D and Fig A above, where surfaces 70 are formed) at the distal end of the outer shaft (as seen in Fig 4A-4D and Fig A above) to a proximal end (to the left in Fig 4A-4D and Fig A above) at an intermediate point (labeled in annotated Fig A above) between the proximal end of the outer shaft and the distal end of the outer shaft (as seen in Fig A above) , each of the one or more pliable tissue receiver slots extending along a slot longitudinal axis that is parallel to the longitudinal axis of the outer shaft (as seen in annotated Fig A above, the slot longitudinal axis is parallel to the longitudinal axis), and each of the one or more pliable tissue receiver slots being at least partially defined by first and second lateral edges (labeled in annotated Fig A above) that each extend parallel to and laterally offset from the slot longitudinal axis (as seen in Fig 4A-4D and Fig A above), and a semi-circular top edge (labeled in annotated Fig A above) extends from a proximal end of the first lateral edge to a proximal end of the second lateral edge (as seen in annotated Fig A above), and wherein for each of the one or more pliable tissue receiver slots, a length distance from the proximal end to the distal end of the pliable tissue receiver slot is greater than a width distance between the first and second lateral edges (as seen in Fig 4A-4D and Fig A above), and wherein the at least one outer surface defining the exterior portion of the outer shaft is a semi-cylindrical surface that extends at least from the intermediate point to the distal end of each of the one or more pliable tissue receiver slots (as seen in Fig 4A-4D and Fig A above); one or more needle guides (syringe barrel 84 or the interior surface of the outer shaft 90) disposed within the interior portion of the outer shaft (as seen in Fig 4A-4D and in view of Para 123; it is noted that the barrel 84 is considered a “needle guide” because it guides the longitudinal movement of the needle 78 within the outer shaft and the interior surface of the outer shaft is considered a “needle guide” because it guides the longitudinal movement of the barrel 84 itself); a fluid seal 82  (as seen in Fig 4C; it is noted that plunger 82 causes a fluid seal with barrel 84) in the outer shaft, the fluid seal disposed proximal to the one or more pliable tissue receiver slots (as seen in Fig 4C, the barrel 84 is entirely within the proximal portion 92 of the outer shaft and, therefore, the fluid seal 82 within barrel 84 is both in the outer shaft and proximal to the slots); and a needle 78 that extends along a needle axis from a proximal end to a distal end (as seen in Fig 4A-4D wherein the proximal end is to the right and the distal end is to the left), wherein the needle is displaceable along the needle axis between a retracted position (as seen in Fig 4B, Para 125) and an engaged position (as seen in Fig 4C,4D, Para 126,127), the needle comprising: a needle tip (to the left in Fig 4A-4D) disposed at the distal end of the needle (as seen in Fig 4A-4D); one or more channels disposed within an interior portion of the needle (inherent in view of Para 127 that sets forth that substance is administered through the needle); and a fluid communication hole (at the distal tip of the needle 78 in Fig 4A-4D in view of Para 127), the fluid communication hole being in fluid communication with at least one of the one or more channels disposed within the interior portion of the needle (inherent in view of Para 127 that sets forth that substance is administered to the needle from the barrel), wherein in the retracted position, the needle tip is disposed within the interior portion of the outer shaft a first distance from the distal end of the outer shaft (as seen in Fig 4B), and in the engaged position, the needle tip is disposed within the interior portion of the outer shaft a second distance from the distal end of the outer shaft (as seen in Fig 4C,4D), wherein the first distance is greater than the second distance (as seen in comparison of Fig 4B to Fig 4C,4D and Para 126), and wherein when the needle is in the engaged position, the needle tip is disposed (a) proximal to the distal end of each of the one or more pliable tissue receiver slots and (b) distal to the proximal end of each of the one or more pliable tissue receiver slots such that the needle tip is configured to penetrate a portion of tissue that is disposed within at least a portion of the one or more pliable tissue receiver slots (as seen in Fig 4C,4D). Gross does not disclose that the fluid communication hole is formed in a portion of the needle proximal to the needle tip.
Racz, however, teach providing a needle 20 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) with a closed needle tip 40 and a fluid communication hole 48 that is formed in a portion of the needle proximal to the needle tip (as seen in Fig 2). Racz teaches that openings at distal tips of needles are more liable to clog when penetrating tissue, so providing a side hole reduces the chance of the inability to deliver fluid due to clogging of the tip (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gross to include the fluid communication hole such that it is formed in a portion of the needle proximal to the needle tip, as taught by Racz, for the purpose of reducing the chance of the inability to deliver fluid due to clogging of the tip (Para 2).
Re claim 14, Gross as modified by Racz in the rejection of claim 1 discloses that the fluid communication hole extends through a lateral surface of the needle proximal to the needle tip (as seen in Fig 2 of Racz). The motivation applied in claim 1 also applies to claim 14. 
Re claim 17, Gross discloses that a second fluid communication hole (at the proximal end of needle 78; inherent in view of Para 127 that discloses that fluid is injected through the needle from the barrel) is formed in a second portion of the needle proximal to the needle tip (the proximal end of the needle being proximal to the needle tip, as seen in Fig 4A-4D), the second fluid communication hole being in fluid communication with the one or more channels disposed within the interior portion of the needle (inherent in view of Para 127 that discloses that fluid is injected through the needle from the barrel).  
Re claim 25, Gross as modified by Racz in the rejection of claim 1 discloses that when the needle is in the engaged position, the fluid communication hole is disposed distal to the intermediate point between the proximal end of the outer shaft and the distal end of the outer shaft such that the fluid communication hole is configured to be distal to the portion of tissue that is disposed within at least the portion of the one or more pliable tissue receiver slots (as seen in Fig 4D of Gross the distal tip of the needle is fully within the tissue that is disposed within the slots and, therefore, the modified fluid communication hole must also reside within this location in order to deliver fluid to the tissue; Para 60 of Racz also discloses that such a fluid communication hole resides within the tissue). The motivation applied in claim 1 also applies to claim 25.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (corrected to overcome the 35 U.S.C. 112(a) and 112(b) rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claim 24 in combination with the subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. Dependent claim 24 further defines the fluid seal of claim 1 as being  “not displaceable relative to the outer shaft”. Gross’s “fluid seal” is the plunger 82 which is necessarily required to move relative to the outer shaft 90 since it must move with barrel 84 in order for needle 78 to pierce the skin and then must move relative to the barrel to inject the fluid from the barrel (see Para 126,127). Therefore, it would not be possible to modify Gross to provide the fluid seal such that it is not displaceable relative to the outer shaft as doing so would render it unoperable for its intended purpose. Additionally, the combination of features recited in claims 1 and 24 could not be found elsewhere in the prior art of record.

Response to Arguments
Applicant’s arguments filed 8/26/2022 have been considered but are moot in view of the present rejections that utilize Gross et al. as the primary reference.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US Pat 5,374,250 to Dixon and US Pat 3,540,112 to Knox for examples of standard syringes and syringe needles having circular cross-sectional shapes.